Citation Nr: 0934637	
Decision Date: 09/16/09    Archive Date: 09/23/09

DOCKET NO.  06-18 018A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for lumbar disc disease 
with arthritis and low back pain.

2.  Entitlement to service connection for headaches.

3.  Entitlement to service connection for hypertension, to 
include as secondary to service-connected diabetes mellitus, 
type II.

4.  Entitlement to service connection for bilateral carpal 
tunnel syndrome.

5.  Entitlement to service connection for coronary artery 
disease (CAD), to include as secondary to service-connected 
diabetes mellitus, type II.

6.  Entitlement to service connection for urinary 
incontinence, to include as secondary to service-connected 
diabetes mellitus, type II.

7.  Entitlement to service connection for bilateral varicose 
veins, status post saphenous vein resection.

8.  Entitlement to service connection for diabetic 
retinopathy, claimed as blurred vision.

9.  Entitlement to service connection for peripheral 
neuropathy of the legs, to include as secondary to service-
connected diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and I.S.


ATTORNEY FOR THE BOARD

Scott Shoreman, Associate Counsel


INTRODUCTION

The Veteran had active service from August 1968 to September 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) from March 2003 and May 2004 rating decisions by the 
above Department of Veterans Affairs (VA) Regional Office 
(RO).

The Veteran testified before the undersigned Veterans Law 
Judge at a Travel Board hearing in June 2009 at the VARO; a 
transcript is of record.

The issue of service connection for headaches is herein 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the appellant when further 
action is required.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that lumbar disc disease is 
related to active military service or any incident thereof, 
and arthritis is not shown to have been manifested either in 
service or within one year after separation from service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that hypertension is related 
to active military service or any incident thereof, that it 
was manifested within one year of separation from service, or 
that it is the result of the Veteran's service-connected 
diabetes mellitus, type II, on either a causation or 
aggravation basis.

3.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral carpal tunnel 
syndrome is related to active military service or any 
incident thereof.

4.  The competent and probative medical evidence of record 
preponderates against a finding that CAD is related to active 
military service or any incident thereof, or the result of 
the Veteran's service-connected diabetes mellitus, type II, 
on either a causation or aggravation basis.

5.  The competent and probative medical evidence of record 
preponderates against a finding that urinary incontinence is 
related to active military service or any incident thereof, 
or the result of the Veteran's service-connected diabetes 
mellitus, type II, on either a causation or aggravation 
basis.

6.  The competent and probative medical evidence of record 
preponderates against a finding that bilateral varicose 
veins, status post saphenous vein resection, is related to 
active military service or any incident thereof.

7.  The competent and probative medical evidence of record 
preponderates against a finding that diabetic retinopathy, 
claimed as blurred vision, is related to active military 
service or any incident thereof.

8.  The competent and probative medical evidence of record 
preponderates against a finding that peripheral neuropathy of 
the legs is related to active military service or any 
incident thereof, or the result of the Veteran's service-
connected diabetes mellitus, type II, on either a causation 
or aggravation basis.


CONCLUSIONS OF LAW

1.  A lumbar disc disease with arthritis and low back pain 
was not incurred in or aggravated by active service, nor may 
a lumbar disc disease be presumed to have been incurred in or 
aggravated by service.  38 U.S.C.A. § 1110 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309 (2009).

2.  Hypertension was not incurred in or aggravated by 
service, cannot be presumed to have been incurred in or 
aggravated by service, nor is shown to be due to, the result 
of, or aggravated by the service-connected diabetes mellitus, 
type II.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 
3.307, 3.309, 3.310.

3.  Bilateral carpal tunnel syndrome was not incurred in or 
aggravated by active service.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304.

4.  CAD was not incurred in or aggravated by service, nor is 
it shown to be due to, the result of, or aggravated by the 
service-connected diabetes mellitus, type II.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.

5.  Urinary incontinence was not incurred in or aggravated by 
service, nor is it shown to be due to, the result of, or 
aggravated by the service-connected diabetes mellitus, type 
II.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.
 
6.  Bilateral varicose veins, status post sephenous vein 
resection, was not incurred in or aggravated by service, nor 
is it shown to be due to, the result of, or aggravated by the 
service-connected diabetes mellitus, type II.  38 U.S.C.A. § 
1110; 38 C.F.R. §§ 3.303, 3.304, 3.310.

7.  Diabetic retinopathy, claimed as blurred vision, was not 
incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 
C.F.R. §§ 3.303, 3.304, 3.310.

8.  Peripheral neuropathy of the legs was not incurred in or 
aggravated by service, nor is it shown to be due to, the 
result of, or aggravated by the service-connected diabetes 
mellitus, type II.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303, 
3.304, 3.310.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits, as codified in pertinent part at 38 
U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2009).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the RO.  Mayfield 
v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a Statement of the Case (SOC) or 
Supplemental SOC (SSOC).  Moreover, where there is an uncured 
timing defect in the notice, subsequent action by the RO 
which provides the claimant a meaningful opportunity to 
participate in the processing of the claim can prevent any 
such defect from being prejudicial.  Mayfield v. Nicholson, 
499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett v. 
Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of decision of the Board, a court shall 
take due account of rule of prejudicial error.  The Supreme 
Court in essence held that - except for cases in which VA has 
failed to meet the first requirement of 38 C.F.R. § 3.159(b) 
by not informing the claimant of the information and evidence 
necessary to substantiate the claim - the burden of proving 
harmful error must rest with the party raising the issue, the 
Federal Circuit's presumption of prejudicial error imposed an 
unreasonable evidentiary burden upon VA and encouraged abuse 
of the judicial process, and determinations on the issue of 
harmless error should be made on a case-by-case basis.  
Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

In August 2003 and January 2006 VA sent the Veteran letters 
informing him of the types of evidence needed to substantiate 
his claim and its duty to assist him in substantiating his 
claim under the VCAA.  The letters informed the Veteran that 
VA would assist him in obtaining evidence necessary to 
support his claim, such as medical records, employment 
records, or records from other Federal agencies.  He was 
advised that it is his responsibility to provide or identify, 
and furnish authorization where necessary for the RO to 
obtain, any supportive evidence pertinent to his claim.  See 
38 C.F.R. § 3.159(b)(1).  Although no longer required, the 
appellant was also asked to submit evidence and/or 
information in his possession to the RO.

The Board finds that the content of the letters provided to 
the Veteran complied with the requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) regarding VA's duty to 
notify and assist.  In addition, the March 2003 and May 2004 
rating decisions, May 2006 SOC, and March 2009 SSOC explained 
the basis for the RO's action, and the SOC and SSOC provided 
him with additional 60-day periods to submit more evidence.  
It appears that all obtainable evidence identified by the 
Veteran relative to his claim has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  It is therefore the Board's 
conclusion that the Veteran has been provided with every 
opportunity to submit evidence and argument in support of his 
claims, and to respond to VA notices.

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra. 

In addition to the foregoing harmless-error analysis, to 
whatever extent the decision of the Court in Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) requires more extensive 
notice in claims for compensation, e.g., as to potential 
downstream issues such as disability rating and effective 
date, the Board finds no prejudice to the Veteran in 
proceeding with the present decision.  Since the claim for 
service connection is being denied, no effective date will be 
assigned, so there can be no possibility of any prejudice to 
the Veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the Veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertinent to his claim under the VCAA.  
Therefore no useful purpose would be served in remanding this 
matter for yet more development.  Such a remand would result 
in unnecessarily imposing additional burdens on VA, with no 
additional benefits flowing to the Veteran.  The Court of 
Appeals for Veteran Claims has held that such remands are to 
be avoided.  Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a).  When there is 
an approximate balance in the evidence regarding the merits 
of an issue material to the determination of the matter, the 
benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 
3.102.

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Relevant Law

Service connection may be granted for disability which is the 
result of disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303(a) (2009).  Service connection may be 
granted for disease that is diagnosed after discharge, when 
all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

The U.S. Court of Appeals for Veterans Claims has held that, 
in order to prevail on the issue of service connection, there 
must (1) be medical evidence of a current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  This rule does not mean 
that any manifestation in service will permit service 
connection.  To show chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  38 C.F.R. § 3.303(b).  When the disease 
identity is established, there is no requirement of 
evidentiary showing of continuity.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  Id.

In addition, the law provides that, where a veteran served 
ninety days or more of active military service, and certain 
chronic diseases, such as arthritis and hypertension, become 
manifest to a degree of 10 percent or more within one year 
after the date of separation from such service, such disease 
shall be presumed to have been incurred in service, even 
though there is no evidence of such disease during the period 
of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309(a).  While the disease need not be diagnosed 
within the presumption period, it must be shown, by 
acceptable lay or medical evidence, that there were 
characteristic manifestations of the disease to the required 
degree during that time.  Id.

Service connection may also be granted for disability which 
is proximately due to or the result of service-connected 
disability.  38 C.F.R. § 3.310(a); see Allen v. Brown, 7 Vet. 
App. 439 (1995) (en banc).  An increase in severity of a non-
service-connected disorder that is proximately due to or the 
result of a service-connected disability, and not due to the 
natural progress of the non-service-connected condition, will 
be service connected.  Aggravation will be established by 
determining the baseline level of severity of the non-
service-connected condition and deducting that baseline 
level, as well as any increase due to the natural progress of 
the disease, from the current level.  38 C.F.R. § 3.310(b).

During the pendency of this claim and appeal, an amendment 
was made to the provisions of 38 C.F.R. § 3.310.  See 71 Fed. 
Reg. 52,744-47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected one is 
judged.  Although VA has indicated that the purpose of the 
regulation was merely to apply the Court's ruling in Allen, 
it was made clear in the comments to the regulation that the 
changes were intended to place a burden on the claimant to 
establish a pre-aggravation baseline level of disability for 
the non-service-connected disability before an award of 
secondary service connection may be made.  This had not been 
VA's practice, which suggests that the recent change amounts 
to a substantive change.  The present case predates the 
regulatory change.  Given what appear to be substantive 
changes, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the change, which version favors the 
claimant.  

A veteran will be considered to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable evidence 
demonstrates that an injury or disease existed prior thereto 
and was not aggravated by service.  38 U.S.C.A. § 1111.  Only 
such conditions as are recorded in examination reports are to 
be considered as noted.  38 C.F.R. § 3.304(b).

Mere history provided by the veteran of the pre-service 
existence of conditions recorded at the time of the entrance 
examination does not, in itself, constitute a notation of a 
preexisting condition.  38 C.F.R. § 3.304(b)(1); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995); Crowe v. Brown, 7 Vet. 
App. 238, 246 (1995).  The Court of Appeals for Veterans 
Claims has held that the presumption of soundness upon entry 
into service may not be rebutted without "contemporaneous 
clinical evidence or recorded history" in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  Subsequently, 
a higher court explained the Miller decision by noting that 
"[n]othing in the court's opinion suggests that without such 
evidence the presumption can never be rebutted," emphasizing 
that any such determination must consider "how strong the 
other rebutting evidence might be."  Harris v. West, 203 F. 
3d. 1347, 1351 (Fed. Cir. 2000).

A pre-existing disability or disease will be considered to 
have been aggravated by active military service when there is 
an increase in disability during service, unless there is 
clear and unmistakable evidence (obvious and manifest) that 
the increase in disability is due to the natural progress of 
the disability or disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306 (a), (b).  Aggravation of a pre-existing condition may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during, and subsequent to service.  38 U.S.C.A. § 
1153; 38 C.F.R. § 3.306(b).  See Falzone v. Brown, 8 Vet. 
App. 398, 402 (1995) (holding that the presumption of 
aggravation created by section 3.306 applies only if there is 
an increase in severity during service); Akins v. Derwinski, 
1 Vet. App. 228, 231 (1991).

Regarding the question of aggravation of a pre-existing 
condition, essentially, the law as recently interpreted under 
Cotant v. Principi, 17 Vet. App. 116 (2003), and VAOPGCPREC 
3-2003 (July 16, 2003), mandates that, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.

As noted, under 38 U.S.C.A. § 1111, the presumption of 
soundness may be rebutted by clear and unmistakable evidence 
that a disease or injury existed prior to service and was not 
aggravated therein.  The burden of proof is upon VA to rebut 
the presumption by producing that clear and unmistakable 
evidence.  See Kinnaman v. Principi, 4 Vet. App. 20, 27 
(1993).  The determination of whether there is clear and 
unmistakable evidence that a defect, infirmity, or disorder 
existed prior to service should be based upon "thorough 
analysis of the evidentiary showing and careful correlation 
of all material facts, with due regard to accepted medical 
principles pertaining to the history, manifestations, 
clinical course, and character of the particular injury or 
disease or residuals thereof."  38 C.F.R. § 3.304(b)(1).

Determinations regarding the pre-existence of a disability 
should be based on medical judgment derived from accepted 
medical principles, and the clinical factors pertinent to the 
basic character, origin, and development of such injury or 
disease. History conforming to accepted medical principles 
should be given due consideration, in conjunction with basic 
clinical data, and be accorded probative value consistent 
with accepted medical and evidentiary principles regarding 
incurrence, symptoms, and course of the injury or disease, 
together with all other lay and medical evidence concerning 
the inception, development, and manifestations of the 
impairment.  38 C.F.R. § 3.304(b).

Under longstanding law, once the presumption of soundness at 
entry has been rebutted, aggravation may not be conceded 
unless the pre-existing condition increased in severity 
during service, pursuant to 38 C.F.R. § 3.306.  See 
VAOPGCPREC 3-2003 (July 16, 2003).  VA may show a lack of 
aggravation by establishing that there was no increase in 
disability during service or that any increase in disability 
was due to the natural progress of the pre-existing 
condition. 38 U.S.C.A. § 1153.  However, if VA fails to rebut 
the section 1111 presumption, the claim is one for service 
connection, not aggravation.  Wagner v. Principi, 370 F.3d 
1089, 1096 (Fed. Cir. 2004).

Temporary or intermittent flare-ups during service of a pre-
existing injury or disease are not sufficient to be 
considered "aggravation in service" unless the underlying 
condition, as contrasted to symptoms, is worsened.  Jensen v. 
Brown, 4 Vet. App. 304, 306-307 (1993), citing Hunt v. 
Derwinski, 1 Vet. App. 292 (1991).

Consistent with the Cotant decision and the General Counsel 
opinion, the language of the aforementioned regulation at 38 
C.F.R. § 3.304(b) (2004) was amended during the pendency of 
this appeal, effective May 4, 2005.  See 70 Fed. Reg. 23,027-
29 (May 4, 2005) (now codified at 38 C.F.R. § 3.304(b) 
(2009)). As noted above, the amended regulation requires that 
VA, rather than the claimant, bear the burden of proving that 
the disability at issue pre-existed entry into service, and 
that the disability was not aggravated by service, before the 
presumption of soundness on entrance into active service may 
be rebutted.

Where a law or regulation changes after a claim has been 
filed, but before the administrative and/or appeal process 
has been concluded, both the old and new versions must be 
considered.  See VAOPGCPREC 7-2003 (Nov. 19, 2003); 
VAOPGCPREC 3-2000 (Apr. 10, 2000).  The Board will therefore 
consider both the old and new versions of 38 C.F.R. § 
3.304(b), noting that the amended regulation establishes a 
somewhat lesser burden upon the claimant.

III.  Factual Background

The Veteran's service treatment records (STRs) show that he 
was found to be normal at his August 1968 induction 
examination, and he did not report any abnormalities on his 
August 1968 medical history report.  In February 1970 he 
reported that he struck his back against a cement slab.  The 
Veteran was diagnosed with a mild contusion.  At the 
Veteran's August 1970 separation examination he was found to 
be normal except for his left index finger.

The post-service treatment records show that at September 
1973 private treatment the Veteran complained of low back 
pain that originated when he lifted a heavy object at his job 
with the forest service.  He had been treated with 
intermittent bed rest, Darvon 65, and heat.  The Veteran had 
been unable to return to work because of the increasing pain.  
On examination the Veteran had bilateral lateral bending to 
45 degrees, extension to 30 degrees, and flexion to within 
six inches of the floor.  X-rays of the low back showed no 
evidence of degenerative change, narrowing of the disc space, 
or acute or chronic disease.  The Veteran was diagnosed with 
a chronic ligamentous strain of the low back, moderately 
severe.  

In October 1973 the Veteran complained of bilateral numbness 
in the lower extremities but a physical examination was 
normal. 

The Veteran had an exacerbation of his back pain that 
occurred while he was doing his exercises in November 1973.  
Straight leg raising while lying down was positive.  He was 
hospitalized for eight days between December 1973 and January 
1974 and placed on strict bed rest in pelvic traction.  The 
pain did not clear, and before discharge he had a positive 
straight leg raising on the right to 70 degrees.  
Neurologically he was within normal limits.

At a February 1974 consultation with H.A.B., a neurosurgeon, 
the Veteran reported that his lower limbs became numb and 
weak at times and that this had once caused him to fall down 
a flight of stairs.  An examination was negative and a 
myelogram was normal.  J.C.L, M.D., a neurosurgeon, evaluated 
the Veteran in August 1975 due to back pain that began in 
August 1973 and opined that his findings were consistent with 
a mechanical disorder without nerve root involvement.  

At a December 1975 orthopedic evaluation with N.J.W., M.D. it 
was noted that the Veteran injured his back in August 1973.  
He continued to have low back pain that was aggravated by 
activity.  On examination, the Veteran had a normal range of 
motion of his lumbar spine and straight leg raising was 
negative bilaterally.  Reflexes were normal in the knees and 
ankles, and no extensor weakness or hypesthesia to pinprick 
were encountered.  X-rays showed spina bifida occulta of S1 
and some irregularities of the facets at the lumbosacral 
level.  Dr. W opined that the Veteran had a congenitally weak 
lumbosacral spine area based on the finding of spina bifida 
occulta and facet changes and that this was aggravated by 
degenerative disc disease at the lumbosacral level.  This in 
turn was aggravated by the August 1973 injury.

At a private neurological evaluation in September 1977 the 
Veteran reported that his low back pain returned while he was 
using a jackhammer after returning to work in June 1977.  The 
pain sometimes radiated up to his neck and to his lower 
extremities.  The Veteran was diagnosed with spina bifida and 
degenerative disc disease of the lumbar spine.  At treatment 
with an orthopedist in September 1977 straight leg raising 
produced back pain beyond 50 degrees and Patrick's test 
produced low back discomfort.  X-rays of the lumbosacral 
spine showed spina bifida occulta of S1 with a midline defect 
and some narrowing of the lumbosacral disc space.  

At March 1978 private treatment the Veteran reported that he 
continued to have low back pain and that both of his hands 
were weak.  His right hand was worse and he could not hold 
objects with it.  Hyperabduction maneuver on the right 
elicited harsh subclavian bruit at 90 degrees with no changes 
in radial pulse.  The left side was negative and muscle 
strength of the upper extremities was normal except for a 
slight weakness of the right flexor carpi ulnaris and 
opponens.  March 1978 nerve conduction studies on the upper 
extremities showed no evidence of entrapment or peripheral 
neuropathy.

P.J.C., M.D., opined in January 1981 that psychogenic factors 
could be the cause of the Veteran's low back pain.  Dr. C 
noted that various specialists had not found objective 
factors that substantiated the Veteran's sometimes 
incapacitating pain.  The Veteran had a consultation with 
H.O., M.D., an neurologist, in August 1981 at which it was 
noted that he had no back pain before his 1973 injury and 
that a 1980 myelogram was normal.  On examination Dr. O could 
not find any neurological abnormality.  There was shooting 
pain in the left lower extremity that was brought on by 
straight leg raising.  Dr. O felt that this could indicate 
nerve root irritation on the left.  An August 1981 EMG of the 
left lower extremity was normal.  A May 1982 EMG was normal 
for the right lower extremity and abnormal for the left lower 
extremity and the paraspinous muscles at L4-5 and L5-S1 
bilaterally.  August 1982 private treatment notes indicate 
that the Veteran continued to have sciatica and low back 
pain.

At a September 1982 evaluation with G.H.S., M.D., a private 
neurologist, it was noted that the Veteran described some 
difficulty with urination that was evaluated and found to be 
consistent with an upper motor neuron lesion and not 
consistent with disc pathology.  The Veteran continued to 
have low back pain and more recently had developed left lower 
extremity pain.  On examination the Veteran walked with a 
slight antalgic limp, was able to walk on his heels and toes, 
and had normal function in his hips, knees, ankles and toes.  
There was no abnormality to a sensory examination and 
straight leg raising was consistently positive at 80 degrees 
on the left and negative on the right.  Dr. S opined that the 
1973 injury was not an aggravation of a preexisting 
condition.  He noted that the Veteran's complaints of back 
pain had been consistent since that time.  Due to the long 
course of conservative therapy without improvement, the 
Veteran probably had a herniated or protruded L5-S1 disc that 
was not likely to respond satisfactorily to surgical 
excision.  At private treatment in August 1984, the Veteran 
continued to complain of back pain, which the physician 
attributed to a disc herniation and the Veteran being 
overweight.

Private treatment records show that in May 2000 the Veteran 
underwent a catherization after a prolonged episode of chest 
pain.  A May 2001 electrodiagnostic study was consistent with 
carpal tunnel syndrome, right greater than left.  The Veteran 
went to the emergency room in August 2001 with worsening 
chronic low back pain.  An MRI of the conus and lumbar spine 
from August 2001 was negative, and it was noted that the 
Veteran had a loss of rectal tone with incontinence.  

June 2001 private treatment notes indicate that the Veteran 
strained his back and had not gone to work that day or the 
day before due to muscular pain and musculoskeletal 
headaches.  On examination, his strength was normal 
throughout, and a straight leg raising was negative.  The 
Veteran was mildly tender at the posterior cervical 
paraspinous muscles and on palpation to the lumbosacral area.  
He was diagnosed with a back strain with paracervical and 
paralumbar muscle spasm.

At September 2001 private treatment the Veteran complained of 
episodes of chest pain following a meeting at work regarding 
a grievance.  He had to take nitroglycerin on two separate 
occasions and the pain radiated to his left arm.  His heart 
rate and rhythm were regular and left arm sensation was 
entirely within the normal range of motion.  An EKG was 
unchanged from previous results and the Veteran was able to 
ambulate up and down the hallway without any symptoms.  G.C., 
M.D., the treating physician, opined that the chest pain was 
due to stress.

In January 2002 the Veteran complained of back pain.  Dr. C 
felt that the back pain had progressed over the prior two 
years although it was noted that the Veteran reported back 
pain since the 1970s.  Lifting, bending or stooping 
aggravated the pain and Dr. C noted that the Veteran could 
have two types of pain, a neuroma in his foot and pain 
related to the back.  The Veteran was applying ice three to 
four times per day, 20 minutes at a time and was alternating 
that with heat.  On examination a straight leg raising was 
negative and the bilateral S1 joints were tender to palpation 
with reproduction of the symptoms.  There was an area in the 
right foot between the second and third toes that, with 
palpation, reproduced the symptoms.  The Veteran was referred 
to physical therapy and to the spine clinic.  The Veteran 
continued to complain of back pain at March 2002 follow up 
treatment with Dr. C and he was advised to stretch.  

Private treatment records show that the Veteran went to an 
emergency room in April 2002 with chest pain.  He was 
diagnosed with unstable angina and it was noted that his 
chest pain was typical and was similar to what he felt in 
2000 before undergoing a coronary artery bypass.  At April 
2002 treatment with Dr. C the Veteran reported an episode of 
stabbing chest pain for which he took nitroglycerin that may 
have relieved his symptoms.  It was not known if it was 
similar to the chest pain associated with his CAD.  Dr. C 
noted that the Veteran became upset when discussing his job 
and that the stress could be dangerous to his health.  In May 
2002 the Veteran was hospitalized for chest pain that was 
likely neuritic secondary to a coronary artery bypass graft, 
myocardial infarction ruled out.  It was noted that the 
Veteran had undergone coronary artery bypass grafts in 1992 
and 2000 and that he had a history of hypertension.

At a May 2002 orthopedic consultation sensation was intact 
from L1 to S5.  There was a full spine range of motion.  The 
Veteran continued to have low back pain that he rated from 
four to eight out of ten.  He was diagnosed with low back 
pain syndrome secondary to myofascial pain, lumbar paraspinal 
spasm, quadratus lumborum spasm, gluteus medius spasm, and 
chronic pain syndrome with a normal neurological examination.

Private treatment records show that the Veteran was 
hospitalized in December 2002 for atypical sounding chest 
pain and shoulder pain.  

At a medical examination in June 2003 that was related to a 
disability claim from his employment, the Veteran reported 
that he believed that his initial back injury occurred in 
August 1972 when he was working for the forest service.  The 
Veteran reported getting two epidural steroid injections that 
did not provide relief and having chiropractic treatment in 
the 1980s that helped but that was not long lasting.  He also 
said that he was lifting up to 100 pounds at his job in the 
early 1990s, which exacerbated his back problems, and that in 
December 1994 he fell at work, landing on his tail bone.  The 
Veteran reported having constant back pain that was worse 
with activity, almost constant headaches, and numbness and 
tingling in his left hand.  The examiner noted that medical 
records he reviewed showed that in May 1996 the Veteran was 
treated by a Dr. M for swelling in both legs that was due to 
vascular insufficiency associated with numbness and tingling.

On examination the Veteran was able to move about the room 
easily without assistive devices.  He pointed to the right 
sacroiliac joint as the area that caused the main discomfort.  
Pressure over the C2-3 facet joints bilaterally reproduced 
the headaches, and they were worse on the right.  Testing for 
carpal tunnel syndrome showed negative Tinel's tests, 
provocative medial nerve compression testing, and sensory 
testing.  Ulnar nerve testing caused numbness and tingling in 
the fourth and fifth fingers.  Percussion over the bilateral 
cubital tunnel caused tingling in the left arm/hand and was 
negative on the right.  The diagnosis included a stress 
related cardiac condition, sacroiliac joint dysfunction, 
bilaterally, worse on the right compared to the left, 
degenerative disc disease of the cervical and lumbar spine, 
multiple levels, chronic back pain, cervicogenic headaches, 
hypertensive heart disease, insulin dependent diabetes, 
double crush, with left ulnar nerve sensory changes and 
cubital tunnel syndrome on the left, and myocardial 
infarction secondary to anteriosclerotic heart disease.

A July 2003 nerve conduction study from private treatment 
showed that the Veteran had moderately severe bilateral 
carpal tunnel syndrome.  At July 2003 VA treatment the 
Veteran complained of increasing foot pain and it was noted 
that he had neuropathy.

The Veteran had a VA general medicine examination in August 
2003.  He had ankle edema, more on the right than the left.  
His blood pressure was 135/70, 136/68, and 134/68, and his 
carotid pulses were difficult to palpate and auscultate.  
However, the Veteran stated that he had a bilateral carotid 
ultrasound two years before and had been advised that his 
arteries were clear.  Cranial nerves II-XII were intact and 
functioning, deep tendon reflexes were equal bilaterally, and 
there was no motor loss.  The Veteran was diagnosed with 
arteriosclerotic heart disease, post bypass surgery and stent 
placement, bilateral ankle edema, gastroesophageal reflux 
disease, posttraumatic stress disorder/depression by history, 
low back pain, hypothyroidism, anxiety, diabetes mellitus, 
type II, morbid obesity, and bilateral carpal tunnel 
syndrome.

At a VA eye examination in August 2003, it was noted that the 
Veteran had been a known diabetic since around 2001.  He 
reported that his main visual symptom was difficulty reading, 
which included getting a flicker in his eyelids.  In 
addition, the vision was sometimes blurry, particularly when 
taking a nap or getting up in the morning.  Vision was 20/15 
in each eye without glasses, which was also his best-
corrected visual acuity.  The examiner opined that the 
Veteran did not have retinopathy.

In August 2003 the Veteran also had a VA examination for 
diabetes mellitus.  The Veteran said that his blood sugar was 
in excess of 400 when he was diagnosed and he had had no 
ketoacidosis or hypoglycemic reactions.  He had lost 35 
pounds in the prior year by reducing his caloric intake and 
had no restriction of activities related to diabetes.  His 
blood sugar readings ranged between 140 and 170 and he had 
occasional angina, more stress related than exertional.  
Neurological symptoms included possible mild diabetic 
neuropathy of the feet.  The Veteran took Novolin before 
meals if his blood sugar was in excess of 150.  The Veteran 
reported some bladder dysfunction with occasional 
incontinence for the past two years.

The Veteran had another VA examination in December 2003 at 
which he said that prior to his diagnosis of diabetes he went 
to see a doctor because of excessive urination and thirst.  
He monitored his blood sugar and took insulin if it was over 
150, and he reported urinating twice during the night, four 
or five times in the morning, and dribbling after urinating.  
The Veteran felt that his incontinence had worsened since his 
diabetes started.  There were mild varicose veins on the 
posterior calf of the left leg, ulnar artery pulses were 
normal, and capillary refill in the upper and lower 
extremities were normal.  The prostate gland was mildly 
enlarged.  A neurological examination revealed no tremor, 
cranial nerves were intact, and there was no facial droop.  
Reflexes were absent in the left antecubital space and right 
knee.  In addition, ankle jerks were absent bilaterally.  
Sensation was intact on the medial and lateral aspects of the 
foot bilaterally and were diminished or absent in the areas 
where the skin was callused or thick.  Hand grips were normal 
bilaterally and there was no atrophy of the muscles in the 
hands or feet.  Blood pressure was 142/90 initially and 
142/95 after walking 300 feet.  It was noted that the 
hypertension was under poor control but had previously been 
adequately controlled.  The bladder symptoms were noted to be 
consistent with benign prostatic hypertrophy (BPH).

The examiner reviewed the Veteran's medical records and noted 
one instance from the late 1970s that indicated borderline 
diabetes.  Otherwise, the first elevated blood sugar was in 
May 2002.  It was also noted that carpal tunnel syndrome 
predated diabetes.  The examiner opined that current CAD was 
not caused by diabetes because the CAD predated the diabetes 
by at least ten years.  It was also noted that the Veteran 
had multiple risk factors for coronary artery disease, 
including family history, obesity, hypertension, and a long 
history of smoking.  The examiner also opined that the 
bladder dysfunction is not related to diabetes and that the 
mild sensory neuropathy of the lower extremities was more 
likely related to lumbar disc disease than diabetes because 
it was documented in 1996 medical records.  The Veteran's 
varicose veins, in the opinion of the examiner, were 
secondary to obesity and saphenous vein resections from 
coronary artery bypass grafting.  There had been a left 
artery resection without distal complication.  These were not 
related to diabetes.

G.K., M.D., a cardiologist, wrote in March 2004 that the 
Veteran had extensive three vessel CAD that was complicated 
by severe systolic impairment and chamber enlargement.  His 
condition was complicated by morbid obesity, diabetes, and 
neuropathy.  Dr. K felt that the Veteran was totally disabled 
and could not return to gainful employment.  In January 2005 
Dr. K wrote that the Veteran had extensive and complex 
medical problems, mostly secondary to his underlying 
diabetes, type II.  The Veteran had CAD and had ongoing chest 
discomfort, mini-strokes, and degenerative lumbar disease.  
In addition, the Veteran took blood thinners and Dr. K noted 
that he had difficulty with coordination and memory.

VA treatment notes from December 2006 indicate that a 
diabetic pedal pulse examination was normal and that the 
Veteran had no decreased sensation in the feet.  

At December 2006 optometry treatment it was found that the 
Veteran did not have diabetic retinopathy in either eye.  At 
June 2007 VA optometry treatment the Veteran reported that 
his eyelids drooped in the mornings and that they elevated 
after a few hours.  He had difficulty keeping his eyelids 
open during testing.  He was diagnosed with dermatochalasis 
not significantly affecting the vision in each eye, and there 
was no support for a glaucoma.  At December 2007 and May 2008 
VA optometry treatment the Veteran did not have retinopathy.

The Veteran reported at June 2007 VA cardiology treatment 
that he had no change in his angina.  He had had a pacemaker 
implanted in December 2005.  He reported at May 2008 VA 
primary care treatment that he had two stents placed at 
private treatment in March.  VA treatment records show that 
he was hospitalized in November 2008 for chest pain.  The 
discharge diagnosis was non-cardiac chest pain. 

At January 2009 VA treatment the Veteran complained of 
numbness in his right hand for several months that he felt 
was carpal tunnel syndrome.  He was advised to try a wrist 
splint for relief.  In February 2009 it was noted that an EMG 
on the right arm was consistent with carpal tunnel.

The Veteran testified at the June 2009 hearing that he was 
diagnosed with hypertension shortly after his active service 
and that he believes that it was caused by his service.  He 
also testified that in 1968 he was on a military bus that was 
in a motor vehicle accident and that he was thrown forward.  
Furthermore, his in-service work as a mechanic in service put 
strain on his back.  Ms. V testified that knew the Veteran 
prior to his military service and that he did not have 
headaches or problems with his back at that time.

IV.  Analysis

A.  Service Connection for Lumbar Disc Disease with Arthritis 
and Low Back Pain

The STRs do not show any complaints, treatment, or diagnoses 
related to the Veteran's back with the exception of when he 
was diagnosed with a contusion after striking his back 
against a cement slab in February 1970.  There was not any 
follow up treatment, and the contusion appears from the 
record to have been of a transient nature.  The post-service 
treatment records show that the Veteran repeatedly attributed 
the beginning of his low back pain to an injury that occurred 
in August 1973 when he was working for the forest service.  
There are no medical opinions of record stating that the 
Veteran's lumbar disc disease was related to his active 
service or that arthritis related to his low back was 
manifested within a year of his active service.  In his 
January 2005 letter, Dr. K included degenerative lumbar 
disease as an impairment contributing to the Veteran's 
inability to pursue gainful employment.  However, he did not 
state that there was any relationship between the Veteran's 
active service and his degenerative lumbar disease. 

The private treatment notes discussed above indicate that the 
Veteran's spina bifida condition is congenital.  The record 
does not indicate that it was aggravated by the Veteran's 
active service, nor is there evidence of a superimposed 
disability.  Dr. S opined in September 1982 that the 1973 
injury was not an aggravation of a pre-existing condition.  
Since there is no medical evidence of record relating the 
Veteran's lumbar disc disease with arthritis and low back 
pain to his active service, the Board finds that the 
preponderance evidence is against the claim for service 
connection.

We recognize the sincerity of the arguments advanced by the 
Veteran that his lumbar disc disease is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  It is true that the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006) (addressing lay evidence as potentially 
competent to support presence of disability even where not 
corroborated by contemporaneous medical evidence).  However, 
lumbar disc disease requires specialized training for a 
determination as to diagnosis and causation, and is therefore 
not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for lumbar disc disease with arthritis and 
low back pain, the benefit-of-the-doubt doctrine is 
inapplicable, and the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

B.  Service Connection for Hypertension

The STRs do not show that the Veteran was diagnosed with 
hypertension in service.  At his discharge examination his 
blood pressure was 142/90.  The post-service treatment 
records do not show that the Veteran was diagnosed with 
hypertension within one year of his active service.  
Furthermore, it was noted at May 2002 treatment that the 
Veteran had a history of hypertension, and the treatment 
records show that the Veteran was first found to have 
elevated blood sugar in May 2002.  Thus, the Veteran's 
hypertension pre-dated his diabetes mellitus.  Furthermore, 
there are not any medical opinions of record relating the 
Veteran's hypertension so his active service.  Therefore, the 
Board finds that the preponderance evidence is against the 
claim for service connection for hypertension, to include as 
secondary to the service connected diabetes mellitus.

We recognize the sincerity of the arguments advanced by the 
Veteran that his hypertension is service connected.  However, 
the resolution of issues that involve medical knowledge, such 
as the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu, supra.  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan.  However, hypertension requires specialized 
training for a determination as to diagnosis and causation, 
and is therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for hypertension, the benefit-of-the-doubt 
doctrine is inapplicable, and the claim must be denied.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, supra.

C.  Service Connection for Bilateral Carpal Tunnel Syndrome

The STRs do not contain any complaints or diagnoses related 
to carpal tunnel syndrome.  In March 1978 the Veteran 
reported that his hands were weak, with the right side worse.  
Hyperabduction maneuver on the right elicited harsh 
subclavian bruit at 90 degrees with no changes in radial 
pulse.  The left side was negative and muscle strength of the 
upper extremities was normal except for a slight weakness of 
the right flexor carpi ulnaris and opponens.  March 1978 
nerve conduction studies on the upper extremities showed no 
evidence of entrapment or peripheral neuropathy.  He was 
diagnosed with bilateral carpal tunnel syndrome in May 2001.  
The December 2003 VA examiner noted that the Veteran's carpal 
tunnel syndrome predated his diabetes mellitus.  In addition, 
there is no evidence of record that the Veteran's bilateral 
carpal tunnel syndrome is related to his active service on a 
direct basis.  The medical records do not show any complaints 
related to carpal tunnel syndrome until over seven years 
after active service, and there are no indications from the 
record that it is connected to his active service.

As above, the Board recognizes the sincerity of the arguments 
advanced by the Veteran that his bilateral carpal tunnel 
syndrome is service connected.  However, the resolution of 
issues that involve medical knowledge, such as the diagnosis 
of a disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, supra.  His 
lay statements may be competent to support a claim for 
service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan.  However, carpal tunnel syndrome requires 
specialized training for a determination as to diagnosis and 
causation, and is therefore not susceptible of lay opinions 
on etiology.  

Because the evidence preponderates against the claim of 
service connection for bilateral carpal tunnel syndrome, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra.

D.  Service Connection for Coronary Artery Disease

The Veteran's STRs do not show any complaints, treatment, or 
diagnosis related to CAD.  The post-service treatment records 
discussed above show that he underwent coronary artery bypass 
grafts in 1992 and 2000 and that he has been treated on 
numerous occasions for chest pain since 2000.  The December 
2003 VA examiner opined that current CAD was not caused by 
the service-connected diabetes because the CAD predated the 
diabetes by at least ten years.  It was also noted that the 
Veteran had multiple risk factors for CAD, including family 
history, obesity, hypertension, and a long history of 
smoking.  There are not any medical opinions of record that 
there is a causal connection between his active service and 
his CAD.  

Dr. K wrote in his January 2005 letter that the Veteran was 
crippled with CAD.  Although Dr. K wrote that the Veteran's 
medical problems were secondary to his underlying diabetes 
mellitus, type II, he did not specifically state that this is 
the case with CAD.  Furthermore, even if that was what he 
meant, the letter does not provide any rationale for why the 
CAD is secondary to diabetes mellitus, type II.  Therefore, 
the Board cannot give probative value to Dr. K's letter to 
the extent it states that the CAD is secondary to diabetes 
mellitus, type II.  See Bloom v. West, 12 Vet. App. 185, 187 
(1999) (medical opinion based on speculation, without 
supporting clinical data or other rationale, does not provide 
the required degree of medical certainty); also Black v. 
Brown, 5 Vet. App. 177, 180 (1995) (a medical opinion is 
inadequate when unsupported by clinical evidence).

We recognize the sincerity of the arguments advanced by the 
Veteran that his CAD is service connected.  However, the 
resolution such an issue involving medical knowledge, such as 
the diagnosis of a disability and the determination of 
medical etiology, requires professional evidence.  See 
Espiritu, supra.  It is true that the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan.  However, CAD requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for CAD, to include as secondary to 
service-connected diabetes mellitus, type II, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

E.  Service Connection for Urinary Incontinence

The STRs do not show any complaints, treatment, or diagnosis 
related to urinary incontinence.  Post-service treatment 
records show that the Veteran complained of difficulty with 
urination at September 1982 private treatment.  At the 
December 2003 VA examination the Veteran reported urinating 
twice during the night, four or five times in the morning, 
dribbling after urination, and his bladder emptying during 
sleep a few time a month.  He felt that his incontinence had 
worsened due to his diabetes.  The VA examiner opined that 
the Veteran did not describe true incontinence, noting that 
he did not require any pad or absorbent material.  He noted 
that a January 2000 IVP showed a mild amount of post voiding 
residual in the bladder, which was an indication of urinary 
retention, possibly due to BPH.  On physical examination 
there was no evidence of an overfilled bladder based on 
percussion of the bladder, the penis and testes were normal, 
and the prostate was mildly enlarged without any nodules or 
signs of infection.  The examiner diagnosed the Veteran with 
bladder dysfunction with enuresis, not related to diabetes.  
There are not any medical opinions of record that there is a 
causal connection between the Veteran's active service and 
his urinary incontinence.

We recognize the sincerity of the arguments advanced by the 
Veteran that his urinary incontinence is service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  Although the Veteran's lay 
statements may be competent to support a claim for service 
connection by supporting the occurrence of lay-observable 
events or the presence of disability or symptoms of 
disability subject to lay observation, 38 U.S.C.A. § 1153(a); 
38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, supra; 
Buchanan, urinary incontinence requires specialized training 
for a determination as to diagnosis and causation, and is 
therefore not susceptible of lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for urinary incontinence, to include as 
secondary to service-connected diabetes mellitus, the 
benefit-of-the-doubt doctrine is inapplicable, and the claim 
must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert, supra

F.  Service Connection for Bilateral Varicose Veins

The STRs do not show any complaints, treatment, or diagnosis 
related to bilateral varicose veins.  When the Veteran 
underwent coronary artery bypass grafts after service, veins 
from his lower extremities were used.  At the December 2003 
VA examination he reported swelling since his first bypass 
surgery and had been told to use compression stockings but 
did not have any.  Walking made the swelling worse, and he 
had some pain in the skin but had never had any problems with 
infection, bleeding, skin cracking, or discharge in the 
ankles.  On examination the Veteran had 1+ or less pitting 
edema in the ankles, good peripheral pulses with the 
exception of the left radial artery, and evidence of mild 
varicose veins in the left lower calf.  The examiner 
diagnosed the Veteran with varicose veins and opined that the 
lower extremity edema was secondary to obesity and saphenous 
vein resections for coronary artery bypass grafting.  This 
was not related to diabetes, although the examiner noted that 
poor control of diabetes could exacerbate it in the future.

The Board notes that the Veteran has not been found to be 
service connected for his CAD, and that therefore as a matter 
of law he cannot be found to be service-connected for 
varicose veins, secondary to CAD.  See 38 C.F.R. § 3.310(a).  
There is not any evidence of record that there is a causal 
connection between the Veteran's active service and his 
varicose veins, status post sephenous vein resection or 
between the varicose veins and the service connected diabetes 
mellitus, type II.  

We recognize the sincerity of the arguments advanced by the 
Veteran that his varicose veins are service connected.  
However, the resolution of issues that involve medical 
knowledge, such as the diagnosis of a disability and the 
determination of medical etiology, requires professional 
evidence.  See Espiritu, supra.  It is true that the 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan.  However, varicose veins require specialized 
training for a determination as to diagnosis and causation, 
and are therefore not susceptible of lay opinions on 
etiology.  

Because the evidence preponderates against the claim of 
service connection for varicose veins, to include as 
secondary to service-connected diabetes mellitus, type II, 
the benefit-of-the-doubt doctrine is inapplicable, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert, supra

G.  Service Connection for Diabetic Retinopathy, Claimed as 
Blurred Vision

The STRs do not contain any complaints, treatment, or 
diagnoses related to blurred vision.  At the August 2003 VA 
eye examination discussed above the examiner opined that the 
Veteran did not have retinopathy.  At December 2006, December 
2007, and May 2008 VA optometry treatment, the Veteran did 
not have retinopathy in either eye.  At June 2007 VA 
optometry treatment the Veteran reported that his eyelids 
were drooping in the morning, and he had difficulty keeping 
his eyelids open during testing.  The Veteran was diagnosed 
with dermatochalasis not significantly affecting his vision.

While a Board finding that the Veteran had the disability 
"at some point during the processing of his claim," can 
satisfy the service connection requirement for manifestation 
of current disability, in the present case there is no 
evidence showing that the Veteran has had diabetic 
retinopathy or blurred vision since he filed his claim.  
McClain v. Nicholson, 21 Vet. App. 319, 323 (2007).

Because the evidence preponderates against the claim of 
service connection for diabetic retinopathy, the benefit-of-
the-doubt doctrine is inapplicable, and the claim must be 
denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 
supra.

H.  Service Connection for Peripheral Neuropathy of the Legs

The STRs do not show any complaints, treatment, or diagnosis 
related to peripheral neuropathy of the legs.  The post-
service treatment records show that, when the Veteran was 
hospitalized between December 1973 and January 1974, he was 
neurologically within normal limits.  Although he complained 
in February 1974 that his lower limbs would become numb and 
weak at times, an examination was negative.  At an August 
1981 neurology consultation no abnormalities were found.  In 
July 2003 the Veteran complained of increasing foot pain at 
VA treatment and it was noted that he had neuropathy.  At the 
August 2003 VA examination neurological symptoms included 
possible mild diabetic neuropathy of the feet.  The December 
2003 VA examiner opined that the mild sensory neuropathy of 
the lower extremities was more likely related to lumbar disc 
disease than diabetes because it was documented in medical 
records prior to the diagnosis of diabetes.  December 2006 VA 
treatment records indicate that a diabetic pedal pulse 
examination was normal and that there was no decreased 
sensation in the feet.

The Board finds that the preponderance of the evidence is 
against finding that the Veteran has peripheral neuropathy of 
the legs secondary to diabetes.  At the August 2003 VA 
examination neurological symptoms included possible mild 
diabetic neuropathy of the feet.  This is not sufficient to 
establish service connection secondary to diabetes.  See 
Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992) (medical 
evidence merely indicating that a claimed disorder "may or 
may not" be related to service is too speculative to 
establish any such relationship).  Furthermore, the December 
2003 VA examiner felt that that the neuropathy of the lower 
extremities was more likely related to lumbar disc disease 
than diabetes because it was documented in the medical 
records prior to the diagnosis of diabetes.  In addition, 
there is no evidence of record that the peripheral neuropathy 
of the legs is connected to service on a direct basis.

As above, the Board recognizes the sincerity of the arguments 
advanced by the Veteran that his peripheral neuropathy of the 
legs is service connected.  However, the resolution of issues 
that involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, 
requires professional evidence.  See Espiritu, supra.  The 
Veteran's lay statements may be competent to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability subject to lay observation.  38 U.S.C.A. 
§ 1153(a); 38 C.F.R. §§ 3.303(a), 3.159(a); see Jandreau, 
supra; Buchanan.  However, peripheral neuropathy of the legs 
requires specialized training for a determination as to 
diagnosis and causation, and is therefore not susceptible of 
lay opinions on etiology.  

Because the evidence preponderates against the claim of 
service connection for peripheral neuropathy of the legs, to 
include as secondary to service-connected diabetes mellitus, 
type II, the benefit-of-the-doubt doctrine is inapplicable, 
and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 
C.F.R. § 3.102; Gilbert, supra


ORDER

Service connection for lumbar disc disease with arthritis and 
low back pain is denied.

Service connection for hypertension, to include as secondary 
to service-connected diabetes mellitus, type II, is denied.

Service connection for bilateral carpal tunnel syndrome is 
denied.

Service connection for coronary artery disease, to include as 
secondary to service-connected diabetes mellitus, type II, is 
denied.

Service connection for urinary incontinence, to include as 
secondary to service-connected diabetes mellitus, type II, is 
denied.

Service connection for varicose veins, status post saphenous 
vein resection, is denied.

Service connection for diabetic retinopathy, claimed as 
blurred vision, is denied.

Service connection for peripheral neuropathy of the legs, to 
include as secondary to service-connected diabetes mellitus, 
type II, is denied.


REMAND

Continuity of symptomatology may be established if a claimant 
can demonstrate (1) that a condition was "noted" during 
service; (2) evidence of post-service continuity of the same 
symptomatology; and (3) medical or, in certain circumstances 
lay evidence of a nexus between the present disability and 
symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 
12 Vet. App. at 253 (lay evidence of in-service incurrence is 
sufficient in some circumstances for purposes of establishing 
service connection); 38 C.F.R. § 3.303(b).  The treatment 
records discussed above show that the Veteran was treated for 
headaches during service and that he continues to be treated 
for the same symptomatology.   

The STRs show that the Veteran reported having severe, on and 
off, headaches in March 1970.  In April 1970 he complained of 
a one-month history of headaches that started in the 
posterior and moved to the front of the head.  They occurred 
mostly in the evening and there was no prior history of 
headaches.  He was diagnosed with probable vascular 
headaches.  In September 1970 he complained of severe 
headaches.

The post-service treatment records show that at September 
1973 treatment the Veteran noted that since 1969 he had had 
intermittent headaches that responded somewhat to Valium and 
Librium.  In October 1973 he complained of bilateral numbness 
in the lower extremities, but a physical examination was 
normal.  Later in October 1973 he complained of severe 
headaches that lasted for approximately a week, with tension 
on the right side of the neck.  In February 1974 he described 
a three-year history of migraine headaches.  It was noted at 
a September 1977 neurological evaluation that he occasionally 
had severe frontal headaches, exacerbated by loud noise and 
lights.  In August 1981 the Veteran reported occasional 
posterior headaches.  At June 2001 private treatment he cited 
headaches as a reason he had not gone back to work.  In June 
2003 the Veteran reported almost constant headaches.  At the 
June 2009 hearing he testified that he had had headaches 
since his active service.

The Board finds that there has been a continuity of 
symptomatology related to the Veteran's headaches since his 
active service.  The treatment records associated with the 
claims file show that he has consistently complained of 
headaches since his active service.  Furthermore, he 
testified that he has had headaches since his active service.  
As discussed above, the Veteran's lay statements may be 
competent to support a claim for service connection by 
supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. 
§§ 3.303(a), 3.159(a); see Jandreau, supra; Buchanan, supra.  
However, there are no opinions of record regarding whether 
there is a nexus between the headaches of which he currently 
complains and his in-service headaches.  The Board finds that 
a VA medical opinion must be obtained before this claim can 
be decided on the merits

Accordingly, the case is REMANDED for the following action:

1.	Request that the Veteran provide 
sufficient information, and, if 
necessary, authorization, to enable the 
RO to obtain any additional evidence, 
not already of record, which pertains 
to the claim for service connection for 
headaches.  Invite the Veteran to 
submit all pertinent evidence in his 
possession, and explain the types of 
evidence that it is his ultimate 
responsibility to submit.

2.	After all available records and/or responses 
from each contacted entity have been 
associated with the claims file, or the time 
period for the Veteran's response has expired, 
the RO should arrange for the Veteran to 
undergo a VA examination to evaluate his 
headaches.  The claims file, to include a 
complete copy of this Remand, must be made 
available to the examiner, and the report of 
the examination should include discussion of 
the Veteran's service treatment records, 
documented medical history, and contentions 
regarding his claimed headaches.

a.		All appropriate tests and studies and/or 
consultation(s) should be accomplished 
(with all findings made available to the 
examiner(s) prior to the completion of 
his or her report), and all clinical 
findings should be reported in detail.

b.	The examiner should specifically state 
whether it is at least as likely as not 
(i.e., to at least a 50-50 degree of 
probability) that the Veteran's headaches 
arose during his active military service 
or are otherwise causally or 
etiologically related to service, or 
whether such an incurrence, or causal or 
etiological relationship, is unlikely 
(i.e., less than a 50 percent 
probability), with the rationale for any 
such conclusion set out in the report.

c.	Note:  As used above, the term "at least 
as likely as not" does not mean merely 
within the realm of medical possibility, 
but rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.  
If the reviewer cannot answer the 
question posed without resorting to 
unsupported speculation, the reviewer 
should so state, and explain why that is 
so.

3.	Thereafter, the RO should readjudicate the 
Veteran's claim for service connection for 
headaches.  If the benefits sought on appeal 
remain denied, the Veteran and his 
representative should be provided with an 
SSOC.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


